Citation Nr: 0524576	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-17 299 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than November 6, 
2000 for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.I.  



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1969 and March 1976 to March 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which increased the rating for a low back 
disability to 10 percent and declined to reopen a claim for 
service connection for posttraumatic stress disorder (PTSD).  

Effective November 2000, the rating for a low back disorder 
was increased to 20 percent, and service connection for PTSD 
was granted with a rating of 70 percent.

In April 2005 the veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge. The veteran 
submitted additional evidence at the hearing along with a 
waiver of initial RO review of the material.  38 C.F.R. § 
20.1304 (2004).  

The issue of an increased rating for lumbosacral strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision dated in June 1990 denied service 
connection for PTSD and that decision became final in the 
absence of a timely appeal.
2.  The veteran's claim to reopen service connection for PTSD 
was received on October 29, 1999.  In a June 2000 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the claim.  

3.  New and material evidence of PTSD was received during the 
appeal period, and service connection for PTSD was granted in 
May 2001, effective November 2000.  

4.  The effective date for service connection for PTSD is the 
date of receipt of the veteran's initial reopened claim 
October 29, 1999, but no earlier.     


CONCLUSION OF LAW

The criteria for an effective date of October 29, 1999, but 
no earlier, for service connection for PTSD have been met. 38 
U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A claim which has been allowed or disallowed by the agency of 
original jurisdiction, becomes final by the expiration of one 
year after the date of notice of an award or disallowance, or 
by denial on appellate review, whichever is the earlier. 38 
C.F.R. § 3.160 (d).

The Board recognizes the Veterans Claims Assistance Act of 
2000 (VCAA) and subsequent case law from the Federal Circuit 
and Court of Appeals for Veterans Claims with respect to 
notice and assistance.  In this case, however, the 1990 RO 
decision is final and the law does not permit an effective 
date earlier than October 1999 for the veteran's claim for 
service connection for PTSD.  As there is no notice or 
assistance to be given that would enhance the veteran's 
chance of success with respect to his claim for an earlier 
effective date, the Board finds the notice and assistance 
requirements of the VCAA have been met.

Analysis

The veteran's initial claim of service connection for PTSD 
was received in March 1990.  

A June 1990 rating decision denied service connection for 
PTSD determining that there was no current PTSD diagnosis. 
The veteran was notified of the determination in July 1990 
and it became final in the absence of an appeal.   

There is no communication of record that could be construed 
as a claim for service connection for PTSD between June 1990 
and October 29, 1999, when the veteran's claim to reopen 
service connection for PTSD was received.  

A June 2000 rating decision determined that new and material 
evidence had not been received to reopen the veteran's claim 
of service connection for PTSD.  The veteran was 
contemporaneously notified of the decision. 

During the appeal period, in a VA examination report dated 
November 6, 2000, PTSD was diagnosed.      

A rating decision in May 2001 granted service connection for 
PTSD, evaluated as 70 percent disabling effective November 6, 
2000.  The veteran disagreed with the effective date of 
November 2000 assigned in the May 2001 rating decision and a 
timely appeal was received.  

In April 2005, a personal hearing was held at the RO 
conducted by the undersigned Acting Veterans Law Judge.  It 
was argued by the veteran and on his behalf that a VA 
physician had opined that the veteran had PTSD in 1990.  The 
veteran stated that his PTSD examination in 1990 was not very 
thorough.   

The veteran asserts that he is entitled to an earlier 
effective date for his service connected PTSD, as PTSD should 
have been diagnosed in March 1990, when he initially filed a 
claim for service connection for PTSD.  He maintains that he 
had PTSD at that time, and that a VA clinician has indicated 
that PTSD was apparent at the April 1990 VA neuropsychiatric 
examination.  

The veteran's initial claim for service connection for PTSD 
resulted in a June 1990 rating denial.  Without regard to 
speculation as to a possible diagnosis of PTSD in 1990, 
including a reported relevant statement from a VA physician, 
the veteran did not appeal the June 1990 decision, and it now 
final.  While the claim may be reopened by the submission of 
new and material evidence, such does not change the finality 
of the June 1990 decision. 38 U.S.C.A. §§ 5108, 7105.   Any 
communication or action indicating an intent to apply for a 
benefit may be considered an informal claim. 38 C.F.R. § 
3.155.  There is no communication of record between June 1990 
and October 1999 that may be construed as a claim for PTSD.  

The veteran attempted to reopen his claim of service 
connection for PTSD on October 29, 1999.  This claim was 
denied by the RO in June 2000.  However, during the appeal 
period of one year following the June 2000 rating denial, new 
and material evidence was received and PTSD was diagnosed. 
The RO granted service connection for PTSD effective November 
6, 2000, the date of a VA PTSD diagnosis.  

In this regard, since new and material evidence was received 
within the appeal period following the June 2000 rating 
denial, the appropriate effective date of service connection 
for PTSD is October 29, 1999, the date of receipt of the 
veteran's reopened claim of service connection for PTSD, but 
no earlier.  38 C.F.R. § 3.400 (q)(1).    




ORDER

Entitlement to an effective date of October 29, 1999 but no 
earlier, for service connection for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.   


REMAND

At the April 2005 personal hearing held at the RO, additional 
evidence was received, including a March 2002 private medical 
examination report.  The report reflects the veteran's 
complaints of radiating low back pain and includes range of 
motion studies that show substantial limitation of motion of 
the lumbar spine in all planes.  Most notably, the private 
examination report reveals a diagnosis of pre-existing 
degenerative disc disease and spinal stenosis.  A VA medical 
examination of the spine performed in March 2004 reflects the 
veteran's pain complaints and limitation of motion of the 
lumbar spine, however, no findings indicating a herniated 
disc were reported.  

The record shows that the veteran's back disability was 
initially rated as lumbar strain, and then rated as lumbar 
strain with limited motion. Current evidence of a herniated 
disc is equivocal. If confirmed, consideration of diagnostic 
criteria involving intervertebral disc syndrome would be 
necessary to evaluate the veteran's disability.  The criteria 
for intervertebral disc syndrome disorder were amended 
effective September 23, 2002. The question as to whether the 
veteran has a herniated disc must be resolved in order to 
apply the proper rating criteria, as intervertebral disc 
syndrome has, to this point, not been considered. Further, 
additional regulatory changes became effective September 26, 
2003, and those may also affect the way this disorder is 
evaluated. 

The diagnostic code for intervertebral disc syndrome was 
renumbered in 2003 to Diagnostic Code 5243, but it did not 
undergo any substantive changes from the September 2002 
change.  A general rating formula for diseases and injuries 
of the spine was added that is applicable to diagnostic codes 
5235 to 5243. In light of the foregoing, further development 
is in order to include a new examination.  

In consideration of the foregoing, this case is REMANDED to 
the RO via the AMC for the following:

1.  The RO should make arrangements 
for the veteran to undergo an 
orthopedic examination for 
evaluation of his service connected 
lumbosacral strain. The claims 
folder must be made available to the 
physician for review in conjunction 
with the examination. In light of a 
private medical report noting a 
herniated disc in March 2002, the 
orthopedist is requested to 
conclusively indicate whether the 
veteran has a herniated disc and/or 
intervertebral syndrome.  Any 
indicated tests and studies are to 
be performed in conjunction with the 
determination. The orthopedic 
examination report must include 
range of lumbosacral motion, with 
notations as to the degree of motion 
at which the veteran experiences 
pain, if any. 

The physician should identify and 
completely describe any other 
current symptomatology, including 
any functional loss of the 
lumbosacral spine due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy 
of disuse. The physician should 
inquire as to whether the veteran 
experiences flare-ups. If so, to the 
extent possible, any additional 
functional loss or limitation of 
motion during such flare-ups should 
be described. If a herniated disc 
and or intervertebral disc syndrome 
is shown, the physician should 
report the number of incapacitating 
episodes and their duration in the 
past 12 months. (An incapacitating 
episode is a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician).    

2.  After the development requested above 
has been completed the RO should again 
review the record, including the 
additional evidence that was received 
subsequent to the most recent 
supplemental statement of the case. If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


